Citation Nr: 1048514	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
with heart failure, to include as secondary to posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a cold injury to the right upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a cold injury to the left upper extremity. 

4.  Entitlement to an initial rating in excess of 10 percent 
prior to November 2, 2005, and in excess of 20 percent 
thereafter, for residuals of a cold injury to the right lower 
extremity.  

5.  Entitlement to an initial rating in excess of 10 percent 
prior to November 2, 2005, and in excess of 20 percent 
thereafter, for residuals of a cold injury to the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in January 2008, 
and again in September 2009.  On each occasion, these issues were 
remanded for additional development.  They have now been returned 
to the Board.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, the Veteran has been awarded 
increased ratings, to 20 percent effective November 2, 2005, for 
his residuals of cold injuries to the lower extremities.  The 
Board notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these matters 
remain in appellate status.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Coronary artery disease did not manifest in service or within 
one year of service separation, and was not caused or aggravated 
by the Veteran's service-connected posttraumatic stress disorder 
(PTSD).  

2.  The Veteran's cold injury residuals of the right upper 
extremity result in pain, numbness, cold sensitivity, and a 
slight decrease in sensation.  

3.  The Veteran's cold injury residuals of the left upper 
extremity result in pain, numbness, cold sensitivity, and a 
slight decrease in sensation.  

4.  The Veteran's cold injury residuals of the right lower 
extremity result in pain, numbness, and cold sensitivity; after 
November 2, 2005, his cold injury residuals also included nail 
abnormalities and decreased sensation of his right lower 
extremity, but no tissue loss, color changes, hyperhidrosis, or 
X-ray abnormalities.  

5.  The Veteran's cold injury residuals of the left lower 
extremity result in pain, numbness, and cold sensitivity; after 
November 2, 2005, his cold injury residuals also included nail 
abnormalities and decreased sensation of his left lower 
extremity, but no tissue loss, color changes, hyperhidrosis, or 
X-ray abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease with heart failure, to include as secondary to service-
connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002  & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).  

2.  The criteria for an initial rating of 20 percent and no 
higher for cold injury residuals of the right upper extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7122 (2010).  

3.  The criteria for an initial rating of 20 percent and no 
higher for cold injury residuals of the left upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7122 (2010).  

4.  The criteria for an initial rating of 30 percent and no 
higher, effective November 2, 2005, for cold injury residuals of 
the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2010).  

5.  The criteria for an initial rating of 30 percent and no 
higher, effective November 2, 2005, for cold injury residuals of 
the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In January 2004, February 
2008, and October 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the February 2008 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

Furthermore, as the claims for increased initial ratings are 
downstream issues from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2004 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded a VA medical examination on 
several occasions, most recently in March 2010.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and is 
adequate for purposes of this appeal.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection-Coronary artery disease

The Veteran seeks service connection for coronary artery disease 
with heart failure, to include as secondary to PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be awarded for certain disabilities, 
including certain cardiovascular disabilities, which manifest to 
a compensable degree within a year of service separation.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Finally, 
service connection may be awarded for any disability which is due 
to or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  Although 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, during the pendency of this claim, 
the Board will apply the former version of 38 C.F.R. § 3.310, 
which is more favorable to the appellant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Although the Veteran's contentions in the present claim are 
centered on a theory of secondary service connection, VA must 
also consider service connection for a cardiovascular disability 
on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 
(Fed. Cir. 2000) (holding that VA has an obligation to explore 
all legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
Review of the record does not, however, indicate, and the Veteran 
does not allege, onset of a chronic cardiovascular disability 
during military service, or within a year thereafter.  Therefore, 
in the absence of competent evidence in support thereof, service 
connection for a cardiovascular disability must be denied on a 
direct basis.  

The Board must next consider whether a service-connected 
disability caused or aggravated the Veteran's claimed 
cardiovascular disability.  The Veteran has been service-
connected for PTSD since an August 2003 rating decision awarded 
him service connection for this disability, effective March 2003.  
Review of the private and VA medical evidence of record indicates 
the Veteran has had coronary artery disease since approximately 
2001.  Coronary artery bypass graft surgery was performed in 
October 2001.  In 2005, the Veteran was fitted with a pacemaker.  
As the evidence of a current cardiovascular disability, diagnosed 
as coronary artery disease with heart failure, is both competent 
and credible, and has not been refuted within the record, a 
current cardiovascular disability in conceded by the Board.  The 
question thus remaining is whether such a disability is caused or 
aggravated by the Veteran's service-connected PTSD.  

A VA medical examination was afforded the Veteran in April 2004.  
Upon physical examination, coronary artery disease and congestive 
heart failure were confirmed.  The examiner found, however, that 
it was unlikely that these disabilities were the result of the 
Veteran's PTSD.  Although PTSD can cause enough stress to trigger 
a coronary artery event, according to the physician, there was no 
cause-and-effect relationship between PTSD and coronary artery 
disease or congestive heart failure.  

In support of his claim, the Veteran submitted the medical 
opinion of F.A.A., M.D., a private physician who examined the 
Veteran and submitted a September 2003 written statement.  Dr. A. 
acknowledged the Veteran's current diagnoses of coronary artery 
disease and heart failure, and also noted the Veteran's reports 
of depression and PTSD following his experiences in the Korean 
Conflict during military service.  The depression and PTSD 
"should be considered a possible cause" of the Veteran's 
coronary artery disease, according to Dr. A.  The Veteran "felt 
[his military experiences] led to his coronary artery disease and 
congestive heart failure."  In Dr. A.'s opinion, "serious 
thought should be given to the idea that his PTSD contributed to 
his coronary artery disease and heart failure."  

Another VA medical examination was afforded the Veteran in June 
2009, at which time the Veteran's coronary artery disease was 
again confirmed.  Regarding the etiology of this disorder, the 
examiner, a VA physician, found the Veteran's coronary artery 
disease did not have its onset during military service or within 
a year of service separation, and was not related to his service-
connected PTSD.  

Most recently, the Veteran was afforded a VA medical examination 
in March 2010.  Although the Veteran's current coronary artery 
disease was confirmed, the examiner, a VA physician, stated 
"[t]here is no reported evidence that PTSD is an etiological or 
aggravating factor for coronary artery disease and/or congestive 
heart failure."  

After considering the totality of the evidence, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for coronary artery disease with heart 
failure, as such a disability did not have its onset during 
military service or within a year thereafter, and is not due to 
or aggravated by a service-connected disability.  In reaching 
this determination, the Board is aware of the medical opinion of 
Dr. A., a private physician.  The Board finds this opinion, 
however, to be too speculative to be of more than limited 
probative value.  According to Dr. A.'s statement, the Veteran's 
PTSD "should be considered a possible cause" of the Veteran's 
coronary artery disease.  By merely suggesting an etiological 
nexus was possible, this opinion is inherently speculative, and 
may not serve as the basis for an award of service connection.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Dr. A. next 
states the Veteran "felt [his military experiences] led to his 
coronary artery disease and congestive heart failure."  Here, 
Dr. A. is merely repeating the Veteran's own lay assertions.  
Evidence which is simply lay assertions recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  See 
Leshore v. Brown, 8 Vet. App. 406, 410 (1995).  Finally, in Dr. 
A.'s opinion, "serious thought should be given to the idea that 
his PTSD contributed to his coronary artery disease and heart 
failure."  Again, this statement is merely speculative in 
nature, and says nothing about the probability that the Veteran's 
service-connected PTSD either caused or aggravated his coronary 
artery disease.  

In contrast, the April 2004, June 2009, and March 2010 VA medical 
opinions were rendered by competent medical experts who had the 
opportunity to both physically examination the Veteran and review 
the claims folder.  "It is the responsibility of the BVA . . . 
to assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the 
weight to assign to these medical opinions, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Regarding the April 2004, June 2009, and March 
2010 VA medical opinions, the Board finds them highly probative, 
as they were rendered by competent medical experts after full 
review of the claims file and physical examination of the 
Veteran.  On each occasion, the examiners found no evidence that 
the Veteran's PTSD either caused or aggravated his coronary 
artery disease with congestive heart failure.  

The Veteran's representative, in a December 2010 informal hearing 
presentation, has cited to studies in private medical books and 
journals, Cecil's Textbook of Medicine, the Journal of the 
American Medical Association, and the Harvard Heart Letter, 
allegedly suggesting a nexus between PTSD and subsequent 
development of coronary artery disease.  The Board observes that 
generally, medical treatise evidence can provide important 
support when combined with an opinion of a medical professional.  
In the present case, however, the representative has not 
submitted actual copies of the cited studies, and the Board is 
therefore unable to determine their applicability to the pending 
appeal.  The Veteran's representative has also not suggested the 
Veteran was himself a subject of any of these studies.  Even 
presuming these studies have been accurately summarized, this 
treatise evidence, standing alone, does not address the facts 
that are specific to the Veteran's claim and does not establish a 
causal relationship between the claimed cardiovascular disability 
and his service-connected PTSD, as the representative has 
alleged.  Accordingly, these studies are of no probative value to 
the present appeal.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

The Veteran has also offered his contentions regarding the 
etiology of his coronary artery disease, stating that this 
disability was caused or aggravated by his PTSD.  As a layperson, 
however, the Veteran is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Cardiovascular disorders are complex disorders, 
however, which require specialized training for a determination 
as to diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, service connection for coronary artery disease 
with heart failure must be denied, as such a disability did not 
manifest during military service or within a year thereafter, and 
is not shown to be either caused or aggravated by a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

III.  Increased rating-Cold injury residuals

The Veteran seeks increased ratings for his residuals of cold 
injuries to the upper and lower extremities.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
When, however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

The Veteran has been awarded separate disability ratings for his 
residuals of cold injuries to the hands and feet.  These 
disabilities are current rated under Diagnostic Code (DC) 7122, 
for cold injury residuals.  Under this Code, a 10 percent rating 
is granted for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent evaluation is warranted for arthralgia 
or other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray anomalies, such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  A 30 
percent evaluation is granted for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray anomalies (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  This also 
represents the maximum schedular rating available under this 
Code.  38 C.F.R. § 4.104, Diagnostic Code 7122.  

A VA medical examination was afforded the Veteran in March 2004.  
He reported recurrent exposure to extreme cold while serving in 
Korea in 1952-53.  He denied, however, losing any fingers or toes 
due to frostbite.  He denied receiving any specific treatment at 
the time of his initial injury.  Currently, his symptoms included 
pain of the extremities, disturbances in nail growth, recurrent 
fungal infections, feelings of being cold even in hot weather, 
joint pain, and arthritis.  Physical examination of the 
extremities indicated persistent coldness and atrophic skin 
changes with hair absent.  The Veteran also had a partial 
amputation of the left fifth finger, but this was the result of a 
post-service carpentry accident.  Raynaud's syndrome was not 
present.  The Veteran reported difficulty with manual dexterity 
of the hands, such as tying his shoes or buttoning his shirt.  
The gap between his fingertips and the proximal transverse crease 
of the same hand varied between 2-3cm bilaterally.  Hand strength 
was within normal limits bilaterally.  No loss of sensation was 
noted for either upper extremity.  Examination of the feet and 
ankles was negative for loss of strength or sensation, and range 
of motion of the ankles included dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees bilaterally.  Peripheral pulses 
were 2+ in both lower extremities.  No discoloration, edema, 
abnormal skin texture, fungal infections, ulceration, deformity, 
missing nails, loss of tissue, or atrophy was present in the 
lower extremities.  A partial amputation was noted involving the 
left fifth toe, but this was due to a post-service carpentry 
accident.  X-rays of the hands indicated degenerative spur and 
cyst formation bilaterally, and X-rays of the feet indicated heel 
spurring and arteriosclerotic calcification of the posterior 
tibial artery bilaterally.  

Another VA medical examination, focused on his feet, was afforded 
the Veteran in November 2005.  The Veteran's current symptoms 
included cold sensation of the feet, with a burning sensation 
along his soles bilaterally.  Deformities were also noted along 
his toenails, and numbness and tingling of the ankles and feet 
was present bilaterally.  He was negative for tissue loss or 
Raynaud's syndrome.  Recurrent fungal infections were noted, 
along with disturbances of nail growth.  No ulcerations, 
scarring, arthritis, changes in skin color or thickness, or edema 
were present in either foot.  The Veteran denied excessive 
sweating of the feet, but did report increased discomfort with 
standing or walking.  His hair growth was also decreased in his 
lower extremities, and peripheral pulses were decreased.  The 
final impression was of cold injuries, with mild symptoms, of the 
feet.  

The Veteran was next afforded a VA examination of the extremities 
in June 2006.  He reported such current symptoms as cold-related 
pain in the upper and lower extremities, especially during cold 
weather.  He denied, however, dropping objects due to his cold 
injury to the hands.  On physical examination of his hands, his 
fingernails were short, but appeared to be within normal limits.  
No numbness was present with neurological testing.  Raynaud's 
syndrome was not present.  He also did not exhibit tissue loss, 
hyperhidrosis, paresthesias, numbness, fungal infections of the 
hands, ulceration or scarring, skin cancer, edema, color changes, 
sleep disturbances, or excessive sweating.  Radial pulses were 
within normal limits in the hands, as was hair growth.  Physical 
examination of the feet revealed pale skin which was cold to the 
touch.  Numbness was present in both feet.  Pedal pulses were 
present bilaterally.  The final impression was of cold injury of 
the hands and feet, with mild symptoms.  The Veteran stated he 
stopped working as a carpenter in 2003 due to joint discomfort in 
his shoulders and hands.  

Most recently, the Veteran was afforded a VA medical examination 
in March 2010.  His history of cold injury to the upper and lower 
extremities was noted.  Currently, he continued to experience 
pain, moderate tingling, mild numbness, and a cold sensation of 
his hands and feet.  Hyperhidrosis was also reported by the 
Veteran.  He did not, however, exhibit tissue loss, amputation, 
or Raynaud's phenomenon.  Fungal infections of the nails of the 
feet were noted.  On physical examination, the Veteran's gait and 
posture were normal.  Fungal infections were present in his 
toenails, and his skin was thick.  Hair growth was decreased, but 
the skin was normal in temperature and moisture.  He was without 
scarring, infection, or ulceration.  Reflexes were within normal 
limits in the upper and lower extremities.  Although the Veteran 
reported hyperhidrosis, on physical examination his skin moisture 
was described by the examiner as normal.  Some decrease in pain 
and light touch sensation was noted in both the hands and feet.  
Peripheral pulses were normal in both the hands and feet.  His 
hands and feet were negative for edema, ulceration, or muscle 
atrophy.  The examiner opined that the Veteran's cold injuries of 
the upper and lower extremities resulted in mild to moderate 
impairment in the activities of daily living.  

The Veteran has also received VA outpatient medical care during 
the pendency of this appeal.  The clinical records of such 
treatment reflect his consistent report of the symptomatology 
already noted above, including pain, tingling, and numbness of 
the upper and lower extremities.  

a.  Upper extremities

As noted in the introduction, the Veteran has been awarded 
separate initial ratings of 10 percent for his cold injury 
residuals of the hands and feet.  After full review of the 
record, the Board finds the evidence to be in relative equipoise 
regarding the Veteran's cold injury residuals of the upper 
extremities.  The March 2004, June 2006, and March 2010 VA 
examination reports all confirm pain, numbness, and cold 
sensitivity; additionally, difficulty with manual dexterity was 
reported on VA examination in March 2004, along with decreased 
pain and light touch sensation noted in March 2010.  Thus, the 
Board finds this evidence sufficient to place the evidence in 
relative equipoise between ratings of 10 and 20 percent.  
Pursuant to 38 C.F.R. §§ 4.3 and 4.7, separate 20 percent ratings 
are warranted for the Veteran's cold injury residuals to his 
bilateral hands.  

The Board also finds, however, that the preponderance of the 
evidence is against a disability rating in excess of 20 percent 
for either upper extremity.  According to the VA examination 
reports and outpatient treatment records, the Veteran retains 
near full use of both hands, without no more than light reduction 
in sensation, and no loss of strength or reflexes.  Peripheral 
pulses have been normal.  Raynaud's syndrome has not been 
diagnosed, and he has not displayed on a consistent basis at 
least two or more of the following residuals: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  Although the Veteran 
reported hyperhidrosis on his most recent examination in March 
2010, after denying this symptom in the past, the examiner found 
his skin moisture of the upper extremities to be within normal 
limits.  VA examiners have also characterized his cold injury 
residual impairment as no more than mild to moderate.  Overall, 
the preponderance of the evidence is against disability ratings 
in excess of 20 percent.  Additionally, as the Veteran has not 
displayed a degree of impairment in excess of his currently 
assigned rating at any time during the pendency of this appeal, 
staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  

In conclusion, the Board finds the evidence sufficient to support 
separate 20 percent and no higher disability ratings for the 
Veteran's cold injury residuals of the upper extremities.  As a 
preponderance of the evidence is against the award of disability 
ratings in excess of 20 percent, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Lower extremities

As noted in the introduction, the Veteran has been awarded 
separate initial ratings of 10 percent prior to November 2, 2005, 
for his cold injury residuals of the feet, and ratings of 20 
percent for each lower extremity thereafter.  After full review 
of the record, the Board finds the evidence sufficient to support 
increased ratings, to 30 percent effective November 2, 2005, for 
his lower extremities.  Specifically, the Board notes that the 
November 2005, June 2006, and March 2010 VA medical examination 
reports confirmed abnormalities involving the Veteran's toenails, 
to include fungal infections, and decreased local sensation.  
This finding, combined with his prior consistent reports of pain, 
numbness, and cold sensitivity, warrants increased ratings to 30 
percent for the Veteran's cold injury residuals of the lower 
extremities.  Such an award, however, is made effective November 
2, 2005, due to the fact that this was the first VA examination 
to display such findings; the March 2004 VA examination report 
was negative for any fungal infections or other abnormalities of 
the Veteran's toenails, and motor and sensory function at that 
time was normal bilaterally.  

The Board also finds, furthermore, that the preponderance of the 
evidence is against a disability rating in excess of 30 percent 
for either lower extremity after November 2, 2005.  According to 
the VA examination reports and outpatient treatment records, the 
Veteran retains full use of both feet, without no more than light 
reduction in sensation, and no loss of strength or reflexes.  
According to the examination reports, the Veteran has been able 
to walk with a normal gait and posture.  Peripheral pulses have 
been normal.  Raynaud's syndrome has not been diagnosed, and he 
has not displayed on a consistent basis at least two or more of 
the following residuals: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  VA examiners have also characterized his cold 
injury residual impairment of the lower extremities as no more 
than moderate.  Finally, as noted above, a 30 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 7122.  Overall, the preponderance of the evidence 
is against disability ratings in excess of 30 percent after 
November 2, 2005.  Additionally, as the Veteran has not displayed 
a degree of impairment in excess of his currently assigned rating 
at any time during the pendency of this appeal, staged ratings in 
excess of that already awarded are not warranted.  See Hart, 21 
Vet. App. 505.  

In conclusion, the Board finds the evidence sufficient to support 
separate 30 percent and no higher disability ratings effective 
November 2, 2005, for the Veteran's cold injury residuals of the 
lower extremities.  As a preponderance of the evidence is against 
the award of disability ratings in excess of 10 percent prior to 
November 2, 2005, and in excess of 30 percent thereafter, the 
benefit-of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

c.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes the 
Veteran is retired, and has not required hospitalization for his 
service-connected cold injury residuals of the upper and lower 
extremities during the pendency of this appeal.  Additionally, no 
examiner has stated the Veteran's service-connected disabilities 
alone are the cause of any marked interference with employment.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disabilities.  The Board does not find 
that the schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  


















(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for coronary artery disease 
with heart failure, to include as secondary to PTSD, is denied.  

Entitlement to a disability rating of 20 percent and no higher is 
granted for cold injury residuals of the right upper extremity, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability rating of 20 percent and no higher is 
granted for cold injury residuals of the left upper extremity, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability rating of 20 percent and no higher is 
granted for cold injury residuals of the right lower extremity, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability rating of 20 percent and no higher is 
granted for cold injury residuals of the left lower extremity, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


